Citation Nr: 0414318	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for undiagnosed illness 
manifested by a nervous system disorder/muscle cramps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1971, and from November 1990 to May 1991.  He 
served in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The claims folder was subsequently transferred 
to the current agency of original jurisdiction, the RO in 
Salt Lake City, Utah.  This case was the subjective of an 
October 2003 remand for procedural reasons; in May 2002 the 
RO granted a total schedular rating for the veteran's 
service-connected chronic bronchitis and asthma.  

This claim has been identified and developed as claim for an 
undiagnosed illness manifested by neurological findings.  A 
November 2000 statement from a VA physician appeared to 
identify neuropsychiatric findings such as trouble with 
attention, concentration, and executive functions perhaps 
related to depression.  To the extent that may represent a 
claim for service connection for a psychiatric disorder it is 
referred to the RO for appropriate action.

FINDING OF FACT

The veteran does not have objective indications of a chronic 
disability manifested by a nervous system disorder/muscle 
cramps.


CONCLUSION OF LAW

A chronic disorder manifested by a nervous system 
disorder/muscle cramps was not incurred in or aggravated by 
service, and may not be presumed to have been due to an 
undiagnosed illness during Persian Gulf service.  38 U.S.C.A. 
§§ 101(22), (23) and (24), 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA
The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate a 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the initial March 
1999 statement of the case informed the veteran of the types 
of evidence needed to substantiate his claim.  The veteran 
has been asked to submit pertinent evidence in his 
possession.  In accordance with the requirements of the VCAA, 
the RO, in the November 2003 supplemental statement of the 
case, informed the veteran what evidence and information the 
VA would obtain.  Therefore, the Board finds that the VA's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes an 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003).

With regard to the content of the November 2003 supplemental 
statement of the case, the Board notes that in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the November 2003 supplemental statement of the case, the 
RO informed him that the VA must make reasonable efforts to 
help him get evidence necessary to support his claim.  He was 
told that the VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing sufficient information to the 
VA to identify the custodian of any records.  He was notified 
that it was still his responsibility to make sure that these 
records were received by the VA.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was not 
specifically asked provide any evidence in the claimant's 
possession that pertains to the claim.  But in the 
circumstances of this claim and after questioning by the 
hearing officer at the August 1999 hearing, the Board finds 
that there is no allegation or likelihood that there is any 
such pertinent evidence.  In this regard, and in any event, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAOPGCPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that the November 2003 
supplemental statement of the case was sent to the veteran 
after the RO's decision that is the basis for this appeal.  
As noted in Pelegrini, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after the VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  In this case, however, the RO decision that is the 
basis of this appeal had already been made long before the 
VCAA was enacted.  As there could be no useful purpose for 
providing another section 5103(a) notice under the 
circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
requested all medical information identified by the veteran.  
There is no basis for speculating that additional unobtained 
evidence exists that would be relevant to the claim being 
decided herein.  The Board finds that the evidence, discussed 
infra which includes his testimony and the recent VA 
examination to determined the nature and extent of any 
neurological disability, warrants the conclusion that a 
remand for additional examination is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of the VA in its duty to 
assist or notify, and that any such failure is no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II.  Background
The veteran claims and has testified at the November 2003 RO 
hearing that he has developed a muscle twitch since service 
in the Persian Gulf War and that he has occasional muscle 
cramps of legs and arms which are now lessened by taking 
vitamins and quinine.  

The available service medical records from his Persian Gulf 
War service show no suggestion of a neurological disorder, 
and the medical history portion of his April 1991 service 
separation examination notes no complaints of a neurological 
nature.  He indicated that he had not had any cramps in his 
legs.  

On an August 1997 Persian Gulf War registry examination, the 
veteran reported that he cramps in his legs, hands, wrists, 
and forearms, and had loss of some of his fine motor skills.  
Neurological examination was normal.  The diagnoses were 
chronic bronchitis and history of asthma.  

On a September 1999 VA examination in connection with his 
claims for compensation benefits, the veteran reported that 
he had a tremor of his hands.  There were no complaints or 
findings relative to muscle cramps.  The diagnoses included 
fine tremor of the hands of undetermined etiology.  It was 
later remarked on the examination report that the likely 
etiology was oral bronchodilator therapy for asthma.  

In November 2000 a VA psychology intern reported that the 
veteran did quite well on a neuropsychological testing.  The 
only areas of mild abnormality were trouble with attention, 
concentration, and executive functions.  The doctor added 
that further consideration and possibly treatment for 
depression should be considered.

There are extensive medical treatment records of record, both 
from VA and private sources since the veteran's Persian Gulf 
War service that address primarily his respiratory problems.  
These records do not show any chronic neurological disability 
or findings relative to muscle cramping.

III.  Laws and regulations
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

IV. Analysis

During his second period of active duty, from November 1990 
to May 1991, the veteran had some service in Southwest Asia 
during the Persian Gulf War.  He claims and has testified at 
the August 1999 RO hearing that he has developed a muscle 
twitch since service in the Persian Gulf War and that he has 
occasional muscle cramps of legs and arms due to undiagnosed 
illness from such Persian Gulf War service.  At least one of 
these complaints has been medically attributed to a diagnosed 
condition.  An essential tremor which was first shown years 
after the last period of active duty; and has thought to have 
been a side effect of medication for asthma; no other muscle 
twitching or muscle cramping has been identified.

To the extent that the diagnosed essential tremor is the 
source of the veteran's complaints, the Persian Gulf War 
provisions on undiagnosed illness do not apply.   To the 
extent that the various complaints have not been attributed 
to a specific diagnosed condition, there is no objective 
indication of related disability for a period of at least 6 
months and to a compensable degree, and thus such 
requirements of the Persian Gulf War provisions are not met.

The preponderance of the evidence is against the claim for 
service connection for undiagnosed illness.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for undiagnosed illness manifested by a 
nervous system disorder/muscle cramps is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



